COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-15-00353-CV


Estate of Glenda Rhoades,                   §   From County Court at Law No. 2
Deceased
                                            §   of Parker County (CIV-13-0909)

                                            §   September 8, 2016

                                            §   Opinion by Justice Sudderth

                                            §   Concurrence and dissent by Justice
                                                Walker

                                  JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment. It is ordered that the judgment of the

trial court is reversed and the case is remanded to the trial court for further

proceedings consistent with this opinion.

      It is further ordered that appellee Elise Kinler shall pay all of the costs of

this appeal, for which let execution issue.


                                     SECOND DISTRICT COURT OF APPEALS

                                     By _/s/ Bonnie Sudderth___________
                                        Justice Bonnie Sudderth